394 So. 2d 557 (1981)
Nathaniel HOUSTON, Appellant,
v.
The STATE of Florida, Appellee.
No. 77-1950.
District Court of Appeal of Florida, Third District.
March 3, 1981.
Bennett H. Brummer, Public Defender and Ellen L. Leesfield, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Joel D. Rosenblatt, Asst. Atty. Gen., for appellee.
Before BARKDULL, HENDRY and SCHWARTZ, JJ.
PER CURIAM.
The appellant was charged, tried and convicted of the crime of robbery, for which he was sentenced to life imprisonment. During closing argument at trial, the prosecutor made several comments which attacked the veracity of the appellant. Two examples of those statements are:
"Who is telling the truth? If a witness has shown to have knowingly testified falsely concerning any material matter  and he did, he testified falsely  you have a right to distrust such a witness."
"Who is telling the truth in this case? Him? The convicted felon? He is telling you the truth, or Bacallao, Reyes, Cohen, and a police officer? They are telling you the truth in this case. What do they have to gain? What does he have to lose?"
Appellant's counsel objected to these remarks, but at no time did he request a curative instruction or a mistrial.
On appeal, the appellant contends the prosecutory's highly prejudicial comments, made in his closing argument, were so improper as to deny him of his right to a fair trial.
*558 We affirm on the authority of Clark v. State, 363 So. 2d 331 (Fla. 1978); Nevels v. State, 364 So. 2d 517 (Fla. 1st DCA 1978); State v. Cumbie, 380 So. 2d 1031 (Fla. 1980); cf. Spenkelink v. State, 350 So. 2d 85 (Fla. 1977).
Affirmed.